



Exhibit 10(a)
SUMMARY OF DIRECTOR AND NAMED EXECUTIVE OFFICER COMPENSATION
This summary sets forth the compensation of the Directors of Kimball
International, Inc. (the “Company”). The summary also includes compensation of
the Chief Executive Officer, Chief Financial Officer, and our three other most
highly compensated executive officers for the year ended June 30, 2016 (the
“Named Executive Officers”).
For a detailed description of the compensation arrangements that the Directors
and Named Executive Officers participate in, refer to the Company’s most recent
Proxy Statement filed with the Securities and Exchange Commission.
Director Compensation
All non-employee Directors receive cash compensation of $75,000 per year and
commencing in January 2016 unrestricted shares of Common Stock valued at $50,000
per year, for annual total compensation valued at $125,000. The Lead Independent
Director, the Chairperson of the Audit Committee of the Board of Directors, and
the Chairperson of the Compensation and Governance Committee of the Board of
Directors each receive an additional $10,000 per year. The fees are paid and
stock awards are issued in quarterly installments.
Directors are required to receive at least 50% of the cash component of their
compensation in shares of Common Stock until they attain the minimum level of
stock ownership required for a Director under the Company’s Stock Ownership
Guidelines which is three times the total annual fees earned. The Directors can
also elect to receive any or all of the cash component of their compensation in
shares of Common Stock under the Company’s 2003 Amended and Restated Stock
Option and Incentive Plan. Directors are also reimbursed for travel expenses
incurred in connection with Board and Committee meeting attendance.
A non-employee Director is a director who is not an employee of the Company or
one of its subsidiaries. Robert F. Schneider, Chief Executive Officer, is a
Director of the Company but does not receive compensation for his service as
Director.
Named Executive Officer Compensation
Base Pay
Periodically, the Compensation and Governance Committee of the Board of
Directors reviews and approves the salaries that are paid to the Company’s
executive officers. The following are the current annualized base salaries for
the Company’s Named Executive Officers:
Robert F. Schneider, Chairman of the Board, Chief Executive Officer
$
600,000


Michelle R. Schroeder, Vice President, Chief Financial Officer
$
320,008


Donald W. Van Winkle, President, Chief Operating Officer
$
401,804


Lonnie P. Nicholson, Vice President, Chief Administrative Officer
$
300,000


Kevin D. McCoy, Vice President; President, National Office Furniture
$
280,020



Cash Incentive Compensation
Each of the Named Executive Officers was eligible to participate in the
Company’s Amended and Restated 2010 Profit Sharing Incentive Bonus Plan (the
“Plan”) for fiscal year 2016. A long-standing component of the Company’s profit
sharing incentive bonus plan is that it is linked to the Company’s worldwide and
business unit performance which adjusts compensation expense as profits change.
Under the Plan, cash incentives are accrued annually and paid in five
installments over the succeeding fiscal year. Except for provisions relating to
retirement, death, permanent disability, and certain other circumstances
described in a participant’s employment agreement, participants must be actively
employed on each payment date to be eligible to receive any unpaid cash
incentive installment. The total amount of cash incentives accrued and
authorized to be paid to the Named Executive Officers based on the Company’s
fiscal year 2016 results is listed below. The Named Executive Officers received
an installment of 50% of the payment in August 2016, and the remaining portions
will be paid in equal installments in September 2016, January 2017, April 2017,
and June 2017.
Robert F. Schneider, Chairman of the Board, Chief Executive Officer
$
346,503


Michelle R. Schroeder, Vice President, Chief Financial Officer
$
169,604


Donald W. Van Winkle, President, Chief Operating Officer
$
212,956


Lonnie P. Nicholson, Vice President, Chief Administrative Officer
$
157,482


Kevin D. McCoy, Vice President; President, National Office Furniture
$
246,418



Lonnie P. Nicholson was also awarded discretionary compensation during fiscal
year 2016 of $10,000.





--------------------------------------------------------------------------------





Stock Compensation
The Named Executive Officers may also receive a variety of stock incentive
benefits under the Amended and Restated 2003 Stock Option and Incentive Plan
consisting of: restricted stock, restricted share units (“RSUs”), unrestricted
share grants, incentive stock options, nonqualified stock options, stock
appreciation rights, performance shares, and performance units.
Performance Shares
Performance shares include both an annual performance share (“APS”) award and a
long-term performance share (“LTPS”) award with one-fifth (1/5) of the LTPS
award vesting annually over the succeeding five-year period. The performance
shares vesting in July 2016 include APS awards granted during fiscal year 2016,
and LTPS awards granted in prior fiscal years. The following table summarizes
the performance shares issued in Common Stock during July 2016 to the Company’s
Named Executive Officers pursuant to their performance share awards applicable
to fiscal year 2016 performance:
 
APS Award (number of shares issued) (1)
 
LTPS Award (number of shares issued) (1)
Robert F. Schneider, Chairman of the Board, Chief Executive Officer
66,091


 
28,768


Michelle R. Schroeder, Vice President, Chief Financial Officer
13,272


 
7,936


Donald W. Van Winkle, President, Chief Operating Officer
21,289


 
28,768


Lonnie P. Nicholson, Vice President, Chief Administrative Officer
3,924


 
14,112


Kevin D. McCoy, Vice President; President, National Office Furniture
1,514


 
5,792


 
 
 
 
(1) Shares have not been reduced by the number of shares withheld to satisfy tax
withholding obligations.

The following table summarizes the target number of APS awarded in July 2016 to
the Company’s Named Executive Officers for fiscal year 2017:
 
APS Award (number of shares)
Robert F. Schneider, Chairman of the Board, Chief Executive Officer
27,530


Michelle R. Schroeder, Vice President, Chief Financial Officer
7,297


Donald W. Van Winkle, President, Chief Operating Officer
19,431


Lonnie P. Nicholson, Vice President, Chief Administrative Officer
6,104


Kevin D. McCoy, Vice President; President, National Office Furniture
4,141



The number of APS to be issued will be dependent upon the Company’s return on
capital during fiscal year 2017, with a percentage payout up to a maximum of
200% of the target number set forth above, while the number of LTPS to be issued
for fiscal year 2017 performance will be dependent upon the percentage payout
under the Plan.
Restricted Share Units
In July 2016, the Company granted RSUs to each of the Named Executive Officers.
The RSU awards are structured to increase share ownership and drive greater
alignment with our Share Owners. The RSU awards granted during July 2016 are
time vested and cliff vest after three years, putting a focus on long-term
retention. Dividends accrue on the RSUs and are added to the total value of the
RSUs at the time of vesting.





--------------------------------------------------------------------------------





The following table summarizes the shares of Common Stock issued during June
2016 to the Company’s Named Executive Officers upon the vesting of RSUs that
were awarded in December 2014 and July 2015:
 
RSU Award (number of shares issued) (1)
 
Accumulated Dividends on RSU Award (number
of shares
issued) (1) (2)
Robert F. Schneider, Chairman of the Board, Chief Executive Officer
22,753


 
740


Michelle R. Schroeder, Vice President, Chief Financial Officer
2,844


 
93


Donald W. Van Winkle, President, Chief Operating Officer
11,193


 
364


Lonnie P. Nicholson, Vice President, Chief Administrative Officer
812


 
16


Kevin D. McCoy, Vice President; President, National Office Furniture
9,607


 
313


 
 
 
 
(1) Shares have not been reduced by the number of shares withheld to satisfy tax
withholding obligations.
(2) Represents shares of Common Stock issued pursuant to the RSU Agreement
determined by dividing the accumulated
    dividends by the closing price of the Common Stock on the vesting date.

The following table summarizes the number of RSUs awarded in July 2016 to the
Company’s Named Executive Officers, which vest on June 30, 2019:
 
RSU Award (number of shares)
Robert F. Schneider, Chairman of the Board, Chief Executive Officer
27,297


Michelle R. Schroeder, Vice President, Chief Financial Officer
4,874


Donald W. Van Winkle, President, Chief Operating Officer
14,813


Lonnie P. Nicholson, Vice President, Chief Administrative Officer
3,480


Kevin D. McCoy, Vice President; President, National Office Furniture
9,332



Relative Total Shareholder Return Performance Units
In July 2016, the Company granted performance units to each of the following
Named Executive Officers under a Relative Total Shareholder Return (“RTSR”)
program: Robert F. Schneider, Chairman of the Board and Chief Executive Officer;
Michelle R. Schroeder, Vice President and Chief Financial Officer; Donald W. Van
Winkle, President and Chief Operating Officer; and Lonnie P. Nicholson, Vice
President and Chief Administrative Officer. These Named Executive Officers will
earn from 0% to 200% of the target award depending upon how the compound annual
growth rate of our common stock ranks within the designated peer group at the
end of the performance period. The vesting of the July 2016 RTSR award occurs
June 30, 2019.
The following table summarizes the target number of RTSR shares awarded in July
2016 to the Company’s Named Executive Officers:
 
RTSR Award (number of shares)
Robert F. Schneider, Chairman of the Board, Chief Executive Officer
25,144


Michelle R. Schroeder, Vice President, Chief Financial Officer
4,598


Donald W. Van Winkle, President, Chief Operating Officer
7,615


Lonnie P. Nicholson, Vice President, Chief Administrative Officer
1,796



Retirement Plans
The Named Executive Officers participate in a defined contribution,
participant-directed retirement plan that all domestic employees are eligible to
participate in (the “Retirement Plan”). The Retirement Plan provides for
voluntary employee contributions as well as a discretionary Company contribution
which is determined annually by the Compensation and Governance Committee of the
Board of Directors. Each eligible employee’s Company contribution is defined as
a percent of





--------------------------------------------------------------------------------





eligible compensation, the percent being identical for all eligible employees,
including Named Executive Officers. Participant contributions are fully vested
immediately, and Company contributions are fully vested after five years of
participation. All Named Executive Officers are fully vested. The Retirement
Plan is fully funded. For those eligible employees who, under the 1986 Tax
Reform Act, are deemed to be highly compensated, their individual Company
contribution under the Retirement Plan is reduced. For employees who are
eligible, including all Named Executive Officers, there is a nonqualified,
Supplemental Employee Retirement Plan (“SERP”) in which the Company contributes
to the account of each individual an amount equal to the reduction in the
contribution under the Retirement Plan arising from the provisions of the 1986
Tax Reform Act. The SERP investment is primarily composed of employee
contributions.
Employment and Change-in-Control Agreements
The Company has outstanding written employment agreements which include
compensatory provisions with Robert F. Schneider, Donald W. Van Winkle, Michelle
R. Schroeder, and Lonnie P. Nicholson, and also has change-in-control agreements
with each of the Named Executive Officers. These agreements are intended to
align with competitive practices within the industries in which the Company
operates and are designed to enhance the retention of executives and protect the
interests of the Company by way of restrictive covenants. The agreements
determine the amount and timing of compensation payable to Named Executive
Officers in the event of termination of employment under various circumstances.
Kevin D. McCoy also has an outstanding written employment agreement which
contains restrictive covenants that protect the interests of the Company, and is
a participant in the Company's enhanced severance plan.





